—Appeal from those parts of an order of Supreme Court, Erie County (Lane, J.), entered July 26, 2002, which, inter alia, granted plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) and denied that part of defendant’s cross motion seeking summary judgment dismissing the Labor Law § 240 (1) claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) and denied that part of defendant’s cross motion seeking summary judgment dismissing the Labor Law § 240 (1) claim. “The unrefuted evidence establishes that plaintiff fell from a ladder while engaged in statutorily protected work and that no safety devices were provided that might have prevented the accident” (Hodge v Crouse Hinds Div. of Cooper Indus., 207 AD2d 1007, 1007 [1994]). Plaintiff established as a matter of law that the lack of safety devices was a proximate cause of the accident, and thus the fact that he fell when the crowbar that he was using slipped and hit his face does not raise an issue of fact whether his actions were the sole proximate cause of the accident (see id.; see generally Weininger v Hagedorn & Co., 91 NY2d 958, 960 [1998], rearg denied 92 NY2d 875 [1998]). Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.